COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NOS.  2-06-141-CR

       
 2-06-142-CR

        2-06-143-CR



ELIZABETH ANNE ROHR	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM THE 211TH DISTRICT COURT OF DENTON COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellant Elizabeth Anne Rohr appeals her convictions for interference with child custody.  A jury found Appellant guilty and assessed punishment of two years’ confinement in the state jail and a $10,000 fine; the trial court sentenced Appellant accordingly but suspended the imposition of her sentence and placed her on community supervision for five years.

Although still represented by retained counsel, Appellant filed a pro se notice of appeal on April 13, 2006.  The trial court signed its written order permitting Appellant’s counsel to withdraw on June 23, 2006.  Therefore, we abated the appeal on July 3, 2006, and we remanded the case to the trial court to determine whether Appellant wanted to continue her appeal and, if so, whether she wanted to proceed pro se.  The trial court held a hearing, at which it found that Appellant wished to proceed pro se after being duly admonished; the trial court also considered Appellant’s claim of indigency and found that she had sufficient resources to pay her own costs.  We reviewed the record of the hearing and determined on October 4, 2006, that the trial court did not abuse its discretion by determining that Appellant was not indigent.  

Because Appellant did not make arrangements to pay for the reporter’s record, we informed her on November 16, 2006, that the court would consider and decide only those issues or points that do not require a reporter’s record for a decision.
(footnote: 2)  
See
 
Tex. R. App. P.
 37.3(c)(2).  We ordered Appellant’s brief due on December 18, 2006.  After learning from Appellant’s husband that her address had changed, we extended the due date for Appellant’s brief to January 22, 2007.  Thereafter, we refused Appellant’s request to reconsider our October 4, 2006 order affirming the trial court’s finding of nonindigence, but we granted two additional extensions of time to Appellant to file her appellate brief.  Her brief was ultimately due June 21, 2007.  

When Appellant failed to file a brief on or before June 21, 2007, we again abated the appeal and remanded the case to the trial court to determine whether she desired to prosecute her appeal and whether she had made the necessary arrangements for filing an appellate brief.  The trial court held a hearing and found that appellant had not made the necessary arrangements for filing a brief.  Therefore, we notified the parties on August 20, 2007, that the case would be submitted without briefs.  
See
 
Tex. R. App. P.
 38.8(b)(4).  

Because Appellant failed to file a brief, no issues or points are properly before this court.  
See
 
Tex. R. App. P.
 38.1(e).  We have reviewed the record in the interest of justice.  
See
 
Tex. R. App. P.
 38.8(b)(4).  Our examination does not reveal unassigned fundamental error.  
See Lott v. State
, 874 S.W.2d 687, 688 (Tex. Crim. App. 1994).  Accordingly, we affirm the trial court’s judgment.

PER CURIAM



PANEL F:	MCCOY, DAUPHINOT, and HOLMAN, JJ.



DO NOT PUBLISH

Tex. R. App. P.
 47.2(b)



DELIVERED: January 31, 2008

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.


2:The clerk’s record was filed on June 14, 2006.